Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record CHEN (US-PGPUB-NO:  20190155984)(As to claim 1, CHEN discloses):1. An integrated circuit layout [Para. 32, and 66, refer to: "integrated circuit", "layout ", "GDS"], comprising:one or more first cell rows partially extending across a space arranged for an integrated circuit layout along a first direction [Fig. 1, 120a-110c, first layout extending group extending in horizontal direction. Note: the claim limitation “row” has been interpreted as any layout pattern that is extending horizontally.],
 each of the one or more first cell rows having a first height along a second direction perpendicular to the first direction [Fig. 1, H2, depicting cell row height measured in the second direction (vertical), which is perpendicular to the first cell row direction (horizontal).];
    PNG
    media_image1.png
    397
    559
    media_image1.png
    Greyscale

and one or more second cell rows partially extending across the space along the first direction [Fig. 1, 130 and 140], each of the one or more second cell rows having a second height along the second direction [Fig. 1, H1], the second height different from the first height [Fig. 1, row height H1 is different from row height H2].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 7-8.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851